DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted was filed after the mailing date.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claim 1-3, 5-10, 12-14 allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art either alone or in combination fails to teach the claims as amended 7/29/2022 which incorporates subject matter previously indicated as allowable, in addition to the filing of the Terminal Disclaimer as requested by Examiner and approved by Applicant. Specifically, the prior art fails to teach, “transmitting a signal in a multiple consecutive subframes; wherein the DMRS is mapped to multiple non-consecutive sets in the multiple consecutive subframes, a time period of each of the multiple non-consecutive sets being determined based on the number of symbols indicated by the control information, […] and a number of the multiple consecutive subframes is different for each of numbers of subcarriers to be mapped” in combination with the other claimed limitations of claim 1.
Examiner cites Chen et al. (“Chen”) (WO 2014110924 A1) teaches multiple consecutive subframes in Figure 4 and non-consecutive sets of symbols for DMRS transmission in the uplink within the subframe sets. Similarly, US 20130114756 A1 teaches ¶0109 DMRS divided into portions sent on the PUSCH and having a length dependent on the number of subcarriers. However neither reference teaches “DMRS is mapped to multiple non-consecutive sets in the multiple consecutive subframes” and “a number of the multiple consecutive subframes is different for each of numbers of subcarriers to be mapped” in combination with the other claimed limitations of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322.  The examiner can normally be reached on Monday-Friday 8AM-4:30 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY L VOGEL/Examiner, Art Unit 2478